Citation Nr: 0007897	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-12 205A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the June 
30, 1998 Board decision which denied an increased rating for 
right eye exposure keratitis with dry eye syndrome.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The moving party served on active duty from January 1953 to 
October 1955.

This matter is currently before the Board of Veterans' 
Appeals (the Board) on motion by the moving party for 
revision or reversal of a June 30, 1998 Board decision on the 
grounds of clear and unmistakable error (CUE).


FINDINGS OF FACT

1.  The June 1998 Board decision found that the preponderance 
of the evidence was against an increased rating for exposure 
keratitis with dry eye syndrome of the right eye.

2.  The June 1998 Board decision was supported by the 
evidence then of record; it is not shown that the applicable 
statutory and regulatory provisions existing at that time 
were ignored or incorrectly applied, and the decision was not 
undebatably erroneous.


CONCLUSION OF LAW

The June 30, 1998 Board decision, which denied an increased 
rating for exposure keratitis with dry eye syndrome of the 
right eye, does not contain clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 
20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party has argued that there was clear and 
unmistakable error ("CUE") in the June 30, 1998 Board 
decision which concluded that the preponderance of the 
evidence was against an increased rating for exposure 
keratitis with dry eye syndrome of the right eye.  The moving 
party's representative has submitted a written brief, dated 
in November 1999, in support of the moving party's motion.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the pleading requirement.  Motions that fail to comply with 
the requirements set forth in this paragraph shall be denied.  
The Board notes that it has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error:

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation. 

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

A June 1996 RO decision granted service connection for 
exposure keratitis with dry eye syndrome of the right eye and 
assigned a 0 percent rating.  In February 1997 the RO 
increased the rating for the right eye condition to 10 
percent.

The relevant evidence of record at the time of the June 1998 
Board decision consisted of service medical records, private 
medical records, and VA visual examinations.  In a February 
1996 statement, a private optometrist indicated that the 
veteran's right eye problem was generally easily treated with 
artificial tears or other ophthalmic lubrication; corrected 
visual acuity was 20/20 in both eyes.  In May 1996, a private 
physician stated that the veteran had mild lagophthalmos of 
the right lid with an inferior corneal defect.  Examination 
of the posterior segment of the right eye was normal, and the 
physician commented that the veteran had mild exposure 
keratitis caused by his inability to fully close the right 
lid.  A VA eye examination in January 1997 noted that the 
veteran's vision was correctable to 20/20 bilaterally.  On 
examination of the corneas, findings were normal except for a 
little exposure keratitis of the left eye.  Medications 
included artificial tears.

In the November 1999 motion for revision, the moving party 
has asserted that CUE in the June 1998 Board decision 
consisted of the Board's failure to establish a 30 percent 
evaluation for the veteran's right eye disability.  Further, 
the November 1999 motion also asserted that the June 1998 
Board decision erred by failing to establish a separate 
evaluation for the scarring around the eye in addition to the 
visual loss suffered in the eye.

The Board observes that keratitis was to be rated from 10 to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology, with a minimum rating during active pathology of 
10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6001 (1997).  
Additional 10 percent ratings could be assigned if the 
veteran had associated diminished corrected visual acuity or 
if there was associated visual field loss.  38 C.F.R. § 
4.84a, Diagnostic Codes 6079 and 6080.

In light of the available evidence at the time of the June 
1998 Board decision, the Board finds that it was entirely 
reasonable to continue the 10 percent rating for the 
veteran's right eye disability.  In this regard, the Board 
notes that both private and VA medical records supported the 
June 1998 Board decision's finding of fact that the veteran 
had only mild active exposure keratitis with corrected visual 
acuity of 20/20.  The moving party has not specified what 
medical evidence of record could justify a rating of 30 
percent for the right eye disability.  The moving party's 
argument represents an example of a disagreement as to how 
the evidence was interpreted and evaluated, and as such 
cannot constitute a basis for a finding of CUE.  See 38 
C.F.R. § 20.1403(d)(3); see generally Luallen v. Brown, 8 
Vet. App. 92, 95 (1995) (a disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error).  Accordingly, the Board is of the 
view that the Board's June 1998 decision denying an increased 
rating for the veteran's right eye disability was not founded 
on clear and unmistakable error, and that the rating decision 
represented a reasonable exercise of adjudicatory judgment.

The moving party also contends that the June 1998 Board 
decision contained CUE by failing to establish a separate 
evaluation for the scarring around the eye; the veteran 
asserts that the case of Esteban v. Brown, 6 Vet. App. 259 
(1994), supports this particular contention.  In a July 1986 
RO decision, the veteran was granted service connection for a 
facial injury with residual scars, and was assigned a 
noncompensable evaluation.  The decision referenced scars on 
both the veteran's right eye and his cheek.  An April 1987 
Board decision found the facial scarring to be moderately 
disfiguring and awarded the veteran a 10 percent evaluation.  
In a February 1997 rating decision, the RO denied the 
veteran's request for an increased rating for his facial scar 
disability.

The Board observes that the issue of an increased rating for 
the veteran's facial scars, to include the issue of whether 
the scars should be rated separately, was not before the 
Board in June 1998.  The veteran's substantive appeal, 
received by the RO in March 1997, did indicate his 
disagreement with the 10 percent rating assigned for his 
facial scarring by a February 1997 RO decision but, as noted 
in the  introduction to the Board's June 1998 decision, he 
subsequently submitted statements that were received by the 
RO in October and December 1997, wherein he clarified the 
issue, indicating that he was pursuing his appeal of a rating 
in excess of 10 percent for his right eye keratitis.  Thus, 
no statement of the case was issued on a claim for a rating 
in excess of 10 percent for the facial scars.  Accordingly, 
the Board did not have jurisdiction to decide that issue in 
June 1998, and the Board's June 1998 decision could not have 
contained CUE on that basis.

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not 
demonstrated that the Board's June 1998 decision contains 
CUE.  While duly noting the moving party's arguments, the 
Board must emphasize that the Court has consistently stressed 
the rigorous nature of the concept of CUE.  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  Accordingly, in 
the absence of any additional allegations, the motion is 
denied.


ORDER

The motion for revision of the June 30, 1998 Board decision 
on the grounds of CUE is denied.



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals


 


